Order entered August 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00104-CV

                               CPM TRUST, ET AL., Appellants

                                                V.

                        CITY OF PLANO, TEXAS, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03394-2011

                                            ORDER
       We GRANT appellants’ August 5, 2014 unopposed motion for an extension of time to

file a reply brief. Appellants shall file a reply brief on or before September 24, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE